Citation Nr: 0907599	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which determined that new and material evidence had not 
been submitted to reopen the claim of service connection for 
PTSD.

The Veteran was provided a Travel Board hearing in September 
2008.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

At his travel Board hearing, the Veteran submitted a July 
2008 VA psychiatry note and waived RO consideration thereof.  
In this regard, the Board may consider this evidence in the 
first instance because the Veteran has waived RO 
consideration.  See 38 C.F.R. § 20.1304(c) (2008).

The RO's June 2006 decision reopened and denied the veteran's 
claims for entitlement to service connection for PTSD.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  The threshold question of receipt of new and 
material evidence is jurisdictional for the Board, and, 
therefore, the Board will make its own determination as to 
whether new and material evidence has been received to reopen 
the claim.



FINDINGS OF FACT

1.  In a September 2002 decision, the Board last denied the 
Veteran's claim of entitlement to service connection for PTSD 
on the basis that the available evidence failed to show that 
the condition was due to or caused by military service.  

2.  Evidence received since the September 2002 Board decision 
is cumulative and does not relate to an unestablished fact; 
it does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The Board's September 2002 decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence has not been received since the 
Board's September 2002 denial, and the claim of entitlement 
to service connection for PTSD is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In claims to reopen, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  VA should consider the bases for the final denial 
and the notice letter must describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In the case of the Veteran's claim to reopen decided herein, 
the RO provided the Veteran appropriate pre-adjudication 
notice.  In a letter dated in November 2005 the RO notified 
the Veteran of the evidence and information that was 
necessary to reopen the claim and of the evidence and 
information that was necessary to establish service 
connection for PTSD.  The letter specifically informed the 
Veteran that the claim had been previously denied because the 
available evidence failed to show that the condition was due 
to or caused by military service, i.e. an in-service event, 
injury or disease.  He was provided notice addressing the 
rating criteria and effective date provisions in a March 2006 
letter.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained the Veteran's service treatment records and 
up-to-date VA medical records.  The Veteran has provided VA 
with some duplicative evidence, as outlined below.  He has 
not requested VA's assistance in obtaining any evidence and 
has indicated that the only other available medical evidence 
is in VA's possession.  VA need not obtain a medical opinion 
or examination in this case because that duty applies to 
claims to reopen only if new and material evidence is 
presented or secured.  38 C.F.R. § 3.159(c)(4)(C)(iii).  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The record reflects that the Veteran's claim of entitlement 
to service connection for PTSD was last denied by a Board 
decision dated in September 2002, because the available 
evidence failed to show that the condition was due to or 
caused by military service.  The decision is final, and the 
claim can only be reopened if new and material evidence has 
been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  Justus v. Principi, 3 Vet. 
App. 510 (1992); 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The pertinent evidence of record at the time of the September 
2002 Board decision included the Veteran's service treatment 
records, his Form DD 214, records from the Social Security 
Administration (SSA), medical records from VA and private 
physicians, as well as statements from the Veteran, his 
mother and his father.  The evidence showed that the Veteran 
cited several potential stressors, including a mugging, a 
homosexual assault, a car accident, cleaning coffins, hearing 
guns and sirens go off and experiences related to being held 
in a psychiatric ward.  His service treatment records showed 
that he engaged in a consensual homosexual experience.  The 
evidence did not establish that the Veteran served in combat, 
but did contain postservice diagnoses of PTSD, which was 
attributed on various occasions to different stressors.  
Ultimately, a June 1998 VA compensation and pension 
examination, based upon a full review of the claims file, 
revealed that the Veteran did not meet the DSM-IV criteria 
for a PTSD diagnosis.  The Board weighed all of the evidence 
of record and denied the claim of entitlement to PTSD on the 
grounds that the evidence did not establish that PTSD was 
attributable to any claimed in-service stressor.

Since the September 2002 Board decision, VA has received 
numerous pieces of evidence, including VA outpatient 
treatment records from 2003 to 2007.  Of record is a December 
2002 psychology note containing a diagnosis of PTSD, in which 
the VA psychologist noted her concurrence with prior VA 
examiners who attributed this diagnosis to military sexual 
trauma and assault.  She recommended that the Veteran pursue 
counseling for military sexual trauma.  Of record is a 
January 2003 VA treatment note, which contains a diagnosis of 
PTSD, chronic and delayed.  The note associated with this 
diagnosis shows that the Veteran reported a rape and mugging 
in service.  The social worker that authored this note stated 
that the Veteran "appears to have symptoms of [PTSD], 
related to military sexual trauma."  Subsequent VA records 
note continued reports of military sexual trauma, as well as 
diagnoses of PTSD, depression and anxiety.  A July 2008 
psychiatry note documents the Veteran's reports of in-service 
mugging, rape and a car accident, as well as a history of 
PTSD, but does not specifically attribute this diagnosis to 
the stressors reported by the veteran.  It was noted that a 
review of the military record showed the Veteran was 
hospitalized in July 1968 for a cerebral accident following a 
car accident on the base.  Also submitted by the Veteran were 
duplicate service treatment records, duplicate private 
medical records and statements reiterating his claimed 
stressors.  At his September 2008 travel Board hearing, the 
Veteran testified that "at the time [he] got beaten up, and 
feared for [his] life" he was "forced to perform oral 
sex."  He further testified that he was pressured to say 
that he consented to this act and related his PTSD thereto.  
He further testified to remembering very little about his 
period of active service.  

The evidence received since the September 2002 Board decision 
is not new and material.  Treatment records showing diagnoses 
of PTSD are cumulative in that similar such records were 
previously before the Board and immaterial as they do not 
relate to a nexus between PTSD and the Veteran's claimed 
stressors in service.  To the extent that the additional 
medical evidence relates PTSD to the stressors reported by 
the Veteran, primarily that of military sexual trauma, the 
Board finds that it lacks any probative value because it is 
based solely on the Veteran's unsubstantiated account of 
military sexual trauma.  Reonal v. Brown, 5 Vet. App. 458 
(1993).  That account was previously rejected by the Board in 
its 2002 decision, in which it found that the Veteran was not 
the victim of homosexual rape but that his verified 
homosexual experience was consensual and that the 
preponderance of the medical evidence did not establish that 
the muggings in service caused PTSD.  The reports of mental 
health treatment since that decision do not relate current 
diagnoses of PTSD to muggings but rather to military sexual 
trauma and they do not provide any new evidence to factually 
establish that the Veteran was the victim of military sexual 
trauma.  Rather they rely only on the veteran's statement 
that he was.  The Veteran has not otherwise presented any 
evidence showing the occurrence of military sexual trauma in 
service.  

The July 2008 psychiatry note that the Veteran believes 
establishes a nexus between his PTSD and service referred to 
the veteran's being hospitalized in July 1968 following a car 
accident.  This was purportedly taken from a review of 
service medical records, including the report of private 
medical treatment in July 1968.  However, that report does 
not show that the veteran's hospitalization was related to a 
car accident, and since there is incorrect historical data 
used, the note is of no probative value.

Overall, the Veteran's assertions are the same as those 
previously considered by the Board.  His recent explanation 
that he was pressured to lie about his claimed military 
sexual trauma is not sufficient to reopen the claim.  It is 
essentially cumulative to his previous contentions, and he 
has presented no evidence even remotely substantiating such 
assertion.  The Board's 2002 decision carefully examined the 
Veteran's credibility, and his own statements and testimony 
attest to his poor recollection of service and 
untruthfulness.  In claims to reopen, the Board need not 
presume the credibility of evidence that is inherently 
incredible.  Justus, 3 Vet. App. at 510.  Thus, the 
additional evidence as a whole, including the additional 
medical evidence and the Veteran's statements, is cumulative 
and does not raise the possibility of substantiating the 
claim.  Accordingly, new and material evidence has not been 
submitted; the claim of entitlement to service connection for 
PTSD is not reopened.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for PTSD, and the 
application to reopen is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


